Citation Nr: 0316887	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-17 392	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1954  to August 
1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1996 by 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California.  The veteran's claims folder was 
transferred to the Denver, Colorado Regional Office (RO) in 
September 2000.  

This case was previously before the Board in January 2001, 
when the Board denied claims for service connection for the 
residuals of bruised ribs and a right leg injury and remanded 
the claim for service connection for the residuals of head 
trauma for further development in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  Review of the 
claims file shows that the development requested has been 
completed.  Unfortunately, for reasons described below, the 
Board finds that another remand is again required.


REMAND

In this case, following receipt of the veteran's case at the 
Board, but prior to the promulgation of a decision as to this 
remaining issue on appeal, the Board undertook additional 
development of the issue on appeal pursuant to the authority 
then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002 
(codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified of such development via correspondence dated in June 
2003, as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 2.903).

However, on May 1, 2003, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of RO consideration from the appellant.  Therefore, in 
accordance with the instructions given by the Federal Circuit 
Court, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking service connection for the 
residuals of head trauma.  If the RO 
finds that additional VA examinations are 
necessary in order to decide the claim, 
such examinations should be scheduled and 
conducted.

3.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




